Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 03/21/2022. Claims 1-3 and 5-9 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 03/21/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The replacement sheets of FIGS. 2-4 have overcome the objection. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see page 12, filed 03/21/2022, with respect to the objection to claims 4 and 6 have been fully considered and are persuasive. Claim 4 has been canceled, and so the objection is moot. Claim 6 has been amended so as to overcome the objection. The objection of claim 6 has been withdrawn. 
Applicant’s arguments, see page 12, filed 03/21/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. §112(a) and §112(b) have been fully considered and are persuasive. The amendments to the claims have overcome the rejection. The rejection of claims 1-9 under 35 U.S.C. §112(a) and §112(b) has been withdrawn. 
Applicant's arguments, see page 12, filed 03/21/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 103, have been fully considered but they are not persuasive. Applicant argues that Gutmann in view of Farlow, He, and Schnittman fail to disclose predetermining a sweeping robot provided with a six-axis gyroscope, a signal sensor, and a power sensing unit to sense power of a left wheel and a right wheel of the sweeping robot. In response to the office action, applicant argues that Gutman does not teach the same kind of sweeping robot provided with a six-axis gyroscope, a signal sensor, and a power sensing unit to sense power of a left wheel and a right wheel of the sweeping robot. Specifically, applicant argues on page 15 that the gyroscope of the present application is for sensing an environmental state around the sweeping robot, and the signal sensor is configured to receive the signal transmitted from the gyroscope, and the power sensing unit is configured to sense the power of the left and right wheels of the sweeping robot. Applicant argues that this should be distinguished from the gyroscopes, signal sensor, and encoders of Gutmann. However, the elements of this gyroscope being used to detect environmental details is unclaimed by the claim language, and the encoders of the drive motors on the robot of Gutmann read on sensing the power of the left and right wheels of the sweeping robot. The left and right encoders located on the wheels read on the language of a power sensing unit sensing the power of the left and right wheels, in part because “power” can be interpreted in any number of ways, and the encoders can be used to measure speed, velocity, and position estimation [paragraphs 203, 250-251], which reads on the broadest reasonable interpretation of a power sensing unit. Additionally, while Gutmann does not expressly teach the unclaimed element of the gyroscope detecting environmental data, Farlow teaches this as discussed in further detail below. Applicant also argues on page 16 that Gutmann, Farlow, He, and Schnittman fails to disclose “the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value.” However, as discussed below, Farlow teaches threshold and step detection that allows the robot to effectively plan for traversing a climb-able threshold or avoiding a step that is too tall [paragraph 103]. Additionally, the external surface of the torso at 146 of FIG. 6A may be sensitive to contact or touching by a user. For example, when the user touches the top surface of the torso, the robot responds by lowering a height of the torso with respect to the floor [paragraph 80]. This means that the robot is able to divide real-time data information; wherein the real-time data information comprises a collision state of the sweeping robot, a non-obstacle operation state, a threshold passing state, and a pushing-obstacle operation state. Finally, applicant argues on page 16 that Schnittman does not disclose a sweeping robot “provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot” as described in the amended claims. However, as described in the previous office action and in further detail below, Gutmann in combination with Farlow and Schnittman teach the element of a sweeping robot provided with a predetermined threshold height setting value of the threshold passing rate of the sweeping robot, wherein Schnittman teaches the element of a robot whose movement is controlled in a direction away from a first and second obstacles if the relative position of the first obstacles to the second obstacle is less than a threshold distance [Schnittman, paragraph 25], and Farlow teaches the element of the obstacle being detected above the robot [Farlow, paragraph 99]. Further, Schnittman also teaches the element of the obstacle being detected above the robot in paragraph 121. The rejection of claim 1 is sustained. Similarly, claims 2-3 and 5-9, which depend from claim 1, are also rejected under 35 U.S.C. §103, as described in further detail below.

Claim Objections
Claim 8 objected to because of the following informalities: claim reads “two grating data from; elements…” in lines 8-9. Claim should read “two grating data; elements…” instead. Appropriate correction is required. Similarly, claim 8 objected to because of the following informalities: claim reads “substituting into a the matrix…” in lines 15-16. Claim should read “substituting into the matrix…” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "identifying an actual threshold state of the threshold" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim. As it is written, it is unclear if this is meant to refer to the predetermined height threshold in lines 33-34, the threshold passing state in line 10, or a different threshold. This makes the claim indefinite, as it is unclear what threshold the claim is referring. Similarly, claim 1 recites the limitation “defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value” in lines 36-38. As it is written, it is unclear if these thresholds are meant to refer to the predetermined height threshold in lines 33-34, the threshold passing state in line 10, or the actual threshold state of the threshold in lines 34-35. This makes the claim indefinite, as it is unclear what threshold the claim is referring. Likewise, claims 2-3 and 5-9, which depend from claim 1, are also indefinite by virtue of their dependency.
Claim 3 recites the limitation “the top collision signal” in line 4. As it is written, there is (now) no prior mention of “a top collision signal” in claim 3, or in any claim from which claim 3 depends. This makes the claim indefinite, as it is unclear what top collision signal the claim is referring. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann et al. US 20130138247 A1 (“Gutmann”) in combination with Farlow et al. US 20150158182 A1 (“Farlow”), He et al., US 20190104908 A1 (“He”), and Schnittman US 20190072963 A1 (“Schnittman”).
	Regarding Claim 1. Gutmann teaches a sweeping robot obstacle avoidance treatment method based on free move technology (A robotic mobile floor cleaner that can be a sweeper [paragraph 63]. As the robot moves through its environment it creates an occupancy grid map using position information from localization, and each visited cell is classified into categories, including an obstacle category, and another category of free space where the robot was able to travel without collision [paragraphs 323-325]), comprising following steps:
	step 1: predetermining a sweeping robot provided with a multi-axis gyroscope (The robot’s pose is computed from a combination of observations of a vector field that varies over space and measurements from motion sensors such as odometers, gyroscopes, accelerometers, internal measurement units, or other dead-reckoning devices [paragraph 68]), a signal sensor, and a power sensing unit to sense power of a left wheel and a right wheel of the sweeping robot (FIG. 7 shows an example of a signal sensor for localization, and the robot also features a encoders used with the gyro measurements to analyze for detecting movement errors [paragraph 250], which reads on a left-and-right-wheel electric quantity sensing unit in that it senses the quantity of rotations in the left and right wheels. The left and right encoders located on the wheels read on the language of a power sensing unit sensing the power of the left and right wheels [paragraphs 203, 250-251]);
	step 2: performing a real-time sensing and data acquisition on a real-time operation state of the sweeping robot by utilizing the six-axis gyroscope, the signal sensor, and the power sensing unit to obtain a real-time data information (Pose estimates can be obtained in near real time in some embodiments, and run in constant or substantially constant time in others, meaning that performing data acquisition and operation state of the robot can be performed in real time [paragraph 69]); wherein the real-time data information comprises a collision state of the sweeping robot, and a non-obstacle operation state (As the robot moves through the environment it creates an occupancy grid map using the position information from localization. Each visited cell is classified into one of the following categories: obstacles the robot bumped into (collisions), floor changes, detected by two cliff sensors in the front of the robot, hazards, where the robot got stuck or had significant problems in driving, and free space the robot was able to traverse without a collision [paragraphs 323-327], which reads on a collision state and a non-obstacle operation state);
	step 3: collecting a data point regularly from the real-time data information; and performing data classification on collected data points by a Mahalanobis distance calculation method and a sample comparison method (In FIG. 5, a flow chart is shown. When a sensor measurement is obtained, data about the concurrent pose of the robot is also obtained (at the same or substantially the same time), from one or more on-board dead-reckoning sensors or from separate monitoring systems [paragraph 93]. This would include the sensors mentioned in paragraph 69).
	Gutmann does not teach:
	Data points are collected every 10ms. 
	However, MPEP 2144.05 states that a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” Gutmann does not disclose a specific range of time between collecting data points; it simply states that data points are obtained in real-time as the robot moves while the robot travels a short distance [paragraph 93]. However, this creates a range wide enough to include collecting data points every 10ms. As such, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann to include the 10ms collection rate taught in claim 1.
	Gutmann also does not teach:
	wherein the real-time data information also comprises a pushing-obstacle operation state;
	wherein the method is to obtain data classification results of a first collision data, a second collision data, a third collision data, a fourth collision data, a fifth collision data, a sixth collision data, a first height data, a second height data, a third height data, and a fourth height data;
	step 4: further performing feature analysis on the data classification results in the step 3, combining characteristic curve of the six-axis gyroscope in different collision states with the data classification results to determine real-time operation states of the sweeping robot where the real-time operation states of the sweeping robot comprise a first collision state, a second collision state, a third collision state, a fourth collision state, a fifth collision state, a sixth collision state, a first height state, a second height state, and a third height state; wherein further comprising a step as following: the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value;
	step 5: sending the real-time operation states to a controller; controlling an operation of the sweeping robot by the controller to realize effective obstacle avoidance and blockage prevention of the sweeping robot according to data and information of the real-time operation states received and processed by the controller; and 
	step 6: completing the sweeping robot obstacle avoidance treatment method based on free move technology.
	However, Farlow teaches:
	wherein the real-time data information also comprises a pushing-obstacle operation state (In at least one embodiment, when the user pushes down on the torso, the sensor system detects the downward force on the torso and sends corresponding signals to the controller. The torso touch teleoperation behavior receives indication of the downward force on the torso and causes the control system to issue a command to decrease the length of the leg, thereby lowering the height of the torso in response [paragraph 144], meaning that at least one pushing-obstacle operation state is included in the real-time data information);
	wherein the method is to obtain data classification results of a first collision data, a second collision data, a third collision data, a fourth collision data, a fifth collision data, a sixth collision data, a first height data, a second height data, a third height data, and a fourth height data (an object detection obstacle avoidance navigation strategy for a robot that includes either accepting or rejecting potential robot positions that would result from commands. Potential paths are generated and evaluated many levels deep with different commands and resulting robot positions at each level [paragraph 182]. In some implementations, the sensor system includes a set or an array of proximity sensors arranged in one or more zones or portions of the robot (e.g., disposed on or near the base body portion 124a, 124b, 124c of the robot body 110) [paragraph 96]. FIG. 11 shows how this can include dividing the sensor data (which necessarily involves dividing the collision data) into a first, second, third, fourth, fifth, and sixth sets of collision data (head, neck, torso, shoulder, leg, and base) based on different parts of the robot, in addition to five different sets of height data shown at numerals 120-160 of FIG. 7, and this arrangement of sensors is intended for detecting any nearby or intruding obstacles [paragraph 96]. Farlow also teaches threshold and step detection that allows the robot to effectively plan for traversing a climb-able threshold or avoiding a step that is too tall [paragraph 103]. This means that the robot is able to detect items within a height threshold and determines if these obstacles can be climbed. The threshold is based on the height of the robot and the robot’s legs);
	step 4: further performing feature analysis on the data classification results in the step 3, combining characteristic curve of the six-axis gyroscope in different collision states with the data classification results to determine real-time operation states of the sweeping robot (The 3D image sensors on the robot may repeatedly capture scene depth images for real-time decision making to navigate the robot without colliding into any objects in the scene [paragraph 114]) where the real-time operation states of the sweeping robot comprise a first collision state, a second collision state, a third collision state, a fourth collision state, a fifth collision state, a sixth collision state, a first height state, a second height state, and a third height state (The controller of the robot may be configured to determine occupancy data for the object based on captured reflected light form the scene. The controller can then issue a drive command to the drive system based at least in part on the occupancy data to circumnavigate obstacles (i.e., the object in scene). The 3D image sensors on the robot may repeatedly capture scene depth images for real-time decision making to navigate the robot without colliding into any objects in the scene in any of the previously mentioned collision zones [paragraph 114]);
	step 5: sending the real-time operation states to a controller; controlling an operation of the sweeping robot by the controller to realize effective obstacle avoidance and blockage prevention of the sweeping robot according to data and information of the real-time operation states received and processed by the controller; and 
	step 6: completing the sweeping robot obstacle avoidance treatment method based on free move technology (The robot controller may use the information collected from the sensor system for obstacle detection and obstacle avoidance [paragraph 108]. The 3-D image sensors 450 may repeatedly capture scene depth images for real-time decision making by the controller 500 to navigate the robot 100 about the scene without colliding into any objects in the scene [paragraph 114]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with wherein the real-time data information also comprises a pushing-obstacle operation state; wherein the method is to obtain data classification results of a first collision data, a second collision data, a third collision data, a fourth collision data, a fifth collision data, a sixth collision data, a first height data, a second height data, a third height data, and a fourth height data; step 4: further performing feature analysis on the data classification results in the step 3, combining characteristic curve of the six-axis gyroscope in different collision states with the data classification results to determine real-time operation states of the sweeping robot where the real-time operation states of the sweeping robot comprise a first collision state, a second collision state, a third collision state, a fourth collision state, a fifth collision state, a sixth collision state, a first height state, a second height state, and a third height state; wherein further comprising a step as following: the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value; step 5: sending the real-time operation states to a controller; controlling an operation of the sweeping robot by the controller to realize effective obstacle avoidance and blockage prevention of the sweeping robot according to data and information of the real-time operation states received and processed by the controller; and step 6: completing the sweeping robot obstacle avoidance treatment method based on free move technology as taught by Farlow so as to allow the robot to detect different possible collision states and manipulate the robot to avoid the possible collision.
	Gutmann also does not teach:
	The multi-axis gyroscope is a six-axis gyroscope.
	However, He teaches:
	The multi-axis gyroscope is a six-axis gyroscope (A cleaning robot that can acquire an inclined angle through a six-axis gyroscope [paragraph 84]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with the multi-axis gyroscope is a six-axis gyroscope as taught He in part because Gutmann does not specify the number of axis for its multi-axis gyroscope, but also to get accurate readings when the robot moves at an inclined plane.
	Gutmann also does not teach:
	wherein further comprising a step as following: the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value.
	However, Schnittman teaches:
	wherein further comprising a step as following: the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value (A robot whose movement is controlled in a direction away from a first and second obstacles if the relative position of the first obstacles to the second obstacle is less than a threshold distance [paragraph 25]. For example, the threshold distance can be about equal to a largest dimension of the autonomous coverage robot parallel to the cleaning surface. This means the robot identifies whether the distance between a pair of obstacles and determine if the robot can fit, and proceeds to travel between the obstacles if the gap is wide enough. Schnittman also teaches that the obstacle being detected can be above the robot [paragraph 121], which means that Schnittman teaches a robot that has a predetermined threshold value of the threshold passing state of the sweeping robot, the threshold value can be a threshold height value, and the robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value, and defines that the robot can pass through if the threshold value is lower than the predetermined threshold value).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann in combination with Farlow with wherein further comprising a step as following: the sweeping robot is provided with a predetermined threshold height setting value of the threshold passing state of the sweeping robot; by identifying an actual threshold state of the threshold, defining that the sweeping robot does not cross over the threshold if a threshold value of the threshold is higher than the predetermined threshold value; defining that the sweeping robot keeps passing through if the threshold value is lower than the predetermined threshold value as taught by Schnittman so that the robot can determine if an opening is large enough for the robot to pass through. 
	Regarding Claim 2. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann also teaches:
	classifying a sampling information by a mathematical statistics method of the data classification results, and identifying the operation states of the sweeping robot by the Mahalanobis distance calculation method (As the robot moves through the environment it creates an occupancy grid map using the position information from localization [paragraph 323]. Statistics of occupancy and visibility in environments are shown in Table 1. Each visited cell is classified into categories including obstacles the robot bumped into, free space the robot can traverse without collision, floor changes, and hazards where the robot got stuck or had significant problems. The robot localization comprises obtaining light sensor measurements [Claim 7], calculating closeness between the light sensor measurements and the plurality of light sensor measurements for nodes of the map, and selecting a cell based on the closeness calculated for the nodes and selecting the position of the robot’s pose, along with orientation of the pose [Claim 8]. This means that after classifying a sample of information by a mathematical statistics method, the robot identifies the operation states of the sweeping robot. In Claim 9, the calculating of closeness comprises calculating Mahalanobis distances).
	Gutmann does not teach:
	wherein in the step 4, performing feature analysis on the data classification results comprises a following step 401: sampling basic data, respectively sampling the data classification result.
	However, Farlow teaches:
	wherein in the step 4, performing feature analysis on the data classification results comprises a following step 401: sampling basic data, respectively sampling the data classification result (The robot can, in some implementations, classify its local perceptual space into three categories: obstacles, unknown, and known free [paragraph 181, FIGS. 12 and 21A-21D]. An object detection obstacle avoidance (ODOA) navigation strategy for the control system may include either accepting or rejecting potential robot positions that would result from commands [paragraph 182]. Potential robot paths are generated many levels deep. At each robot position in FIG. 21B in the robot path, the ODOA behavior can execute a method for object detection and obstacle avoidance that includes identifying each cell in the grid for classification. This means that the basic data is collected and analyzed, and the respective sampling of the collected data classification results are also analyzed. Note that a sampling of 100% of the collected data would qualify as a sample size). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with wherein in the step 4, performing feature analysis on the data classification results comprises a following step 401: sampling basic data, respectively sampling the data classification result as taught by Farlow so that the robot can collect, classify, and analyze data regarding potential collisions.
	Regarding Claim 3. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann does not teach:
	wherein in the step 4, 
	if the sweeping robot detects that the first collision data, the second collision data, or the third area collision data are triggered, generating a collision signal by the sweeping robot, timely identifying the top collision signal as the sweeping robot is in a seventh collision state by an internal data sensing and a sending program of the sweeping robot, and controlling corresponding components to perform a pre-treating operation by the controller.
	However, Farlow teaches:
	wherein in the step 4, 
	if the sweeping robot detects that the first collision data, the second collision data, or the third area collision data are triggered, generating a collision signal by the sweeping robot (A signal from a proximity sensor due to a nearby wall may result in the control system issuing a command to slow down. In another instance, a collision signal from the contact sensor(s) due to an encounter with a chair may cause the control system 510 to issue a command to change heading [paragraph 139]), timely identifying the top collision signal as the sweeping robot is in a seventh collision state by an internal data sensing and a sending program of the sweeping robot (Farlow describes how it might be desirable to mount payloads on the top of the robot torso [paragraph 76]. The external surface of the torso at 146 of FIG. 6A may be sensitive to contact or touching by a user. For example, when the user touches the top surface of the torso, the robot responds by lowering a height of the torso with respect to the floor [paragraph 80]. This reads on a top collision signal that results in a top clamping state, wherein the top of the robot is a seventh collision state), and controlling corresponding components to perform a pre-treating operation by the controller (Received sensor signals from the sensor system at 400 of FIG. 11 can cause the controller to select an action (behavior) for each robotic component from a corresponding action space to coordinate the move of each robotic component so as to avoid collisions with itself and any other objects about the robot which the robot is aware of [paragraph 137]. This means that the components are controlled to perform an operation (adjusting position) before any treatment where the robot is going to perform an operation if it detects collision in a specific area).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with wherein in the step 4, if the sweeping robot detects that the first collision data, the second collision data, or the third area collision data are triggered, generating a collision signal by the sweeping robot, timely identifying the top collision signal as the sweeping robot is in a seventh collision state by an internal data sensing and a sending program of the sweeping robot, and controlling corresponding components to perform a pre-treating operation by the controller as taught by Farlow so as to allow the robot to reorient its components to avoid collisions. 
	Regarding Claim 8. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann also teaches:
	wherein in the step 3, a specific calculation formula of obtaining the data classification results includes a sample matrix, and elements of the matrix represent probability of a possible occurrence, a matrix that is a large amount of experimental data obtained through the classification on the large amount of the original data, and a number of required categories, and two grating data from (elements of a matrix which represent a possible occurrence (of a collision) at different places, as shown in FIG. 22 [paragraph 186]. As the robot moves through its environment it creates an occupancy grid map with cells divided into one of the following categories: obstacles the robot bumped into, floor changes, detected by two cliff sensors in the front of the robot, hazards, where the robot got stuck or had significant problems in driving, and free space the robot was able to traverse without a collision [paragraph 323]. There are also electric wheel encoders for sensing wheel information [paragraph 250]. FIGS. 16-22 show an information matrix in an embodiment using EKF SLAM for localization, which uses a large amount of experimental data [paragraphs 213-214]).
	Gutmann does not teach:
	A single sample comprises 12 elements; the 12 elements are six gyroscope data from the six-axis gyroscope; and four current voltage data from the power sensing unit.
	However, He teaches:
	A single sample comprises 12 elements; the 12 elements are six gyroscope data from the six-axis gyroscope; and four current voltage data from the power sensing unit (Using a gyroscope, a large amount of data is obtained, both regarding the inclined angle of the gyroscope [paragraph 141], and angular velocity [paragraph 143]. The robot can also detect whether a drive current of the drive component is greater than a preset current value [paragraph 38]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with a single sample comprises 12 elements; the 12 elements are six gyroscope data from the six-axis gyroscope; and four current voltage data from the power sensing unit as taught by He so as to provide information regarding the robot’s location to aid in determining whether a collision is possible. 
	Gutmann in combination with He does not teach that the current voltage data is four current voltage data. However, any robot with four wheels would have an encoder like the one in Gutmann to detect the current through each wheel, and while Gutmann does not specify how many wheels the robot must have, placing four wheels on a robot with a wheel encoder on each wheel in combination with the current drive sensors of He would produce the obvious result of four current voltage data from the grating signal sensors.
	Gutmann in combination with Farlow, He, and Schnittman discloses a distance calculation formula including a sample matrix, wherein a large amount of experimental data is obtained through the classification on the large amount of the original data, a six-axis gyroscope collects elements for the sample, the four current voltage data from the grating signal sensor, elements of the matrix represent probability of possible occurrence, a number of required categories, and constructing a three-layer neural network. However, the combination of references is silent to the specifics of applying a mathematical formula for Y=(X*W1+B1)*W2+B2; wherein X is an M* 12 matrix, and Y is an N* 1 matrix; the matrix X is the matrix that is a large amount of experimental data obtained through the classification on the large amount of the original data, M represents a number of samples, elements of the matrix Y are 0 and 1, and represent probability of possible occurrence; N is a number of required categories, and respectively represents a first collision, a second collision, a third collision, a fourth collision, and none of collision; a specific calculation process of obtaining the data classification results is as follows;
	A. randomly initializing a set of weights W and offset B; substituting into a the matrix X, and obtaining a classification result Yp; 
	B. Yp is different from a real value Y; representing difference between the Yp and the real value Y by means of cross-entropy loss, wherein LOSS = -[YlogYp + (1 - Y)log (1 - Yp)]; the cross-entropy loss utilizes a characteristic that Y arel and 0; when a predicted value Yp is 0/1, the real value Y is 1/0, the LOSS is maximum; when the predicted value Yp is close to the true value Y, the LOSS is minimum; converging the LOSS to a minimum value represents that the required weight W and the offset B are calculated; 
	C. substituting the formula Y=(X*W1+B1)*W2+B2 into the cross-entropy loss, due to a fact that a minimum value exists in the LOSS, respectively carrying partial derivatives on the parameters W and B; performing a thought of gradient descent; updating W1=W-L* მLOSS/მW1 W2=W2-L* მLOSS/მW2 B1=B1-L* მLOSS/მB1 and B2 = B2-L*მLOSS/მB2; L is learning rate; setting the current test to be 0.01, and substituting new parameter values into the cross-entropy loss; continuously updating the process to obtain a local minimum value of the Loss, W1, W2, B1, and B2 are final results. 
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving a distance calculation formula including a sample matrix, wherein a large amount of experimental data is obtained through the classification on the large amount of the original data, a six-axis gyroscope collects elements for the sample, the four current voltage data from the grating signal sensor, elements of the matrix represent probability of possible occurrence, a number of required categories, and constructing a three-layer neural network as shown by Gutmann in combination with Farlow, He, and Zhang. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 
	Regarding Claim 9. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 8. 
	Gutmann also teaches:
	wherein when the Y matrix can show that one variable represents a collision (Each visited cell is classified into categories including obstacles the robot bumped into, free space the robot can traverse without collision, floor changes, and hazards where the robot got stuck or had significant problems [Claim 7]. According to some interpretations, one of these categories could even be read as “collision left”, if the cell refers to a prior collision to the left of the robot, a collision that the robot has left behind, or a possible collision the robot is approaching coming up on the robot’s left side. Equation 44 shows an equation in which y = [x, …, XT, m1, c1, … mN, cN], which contains object path changes [paragraph 190], and therefore contains information about obstacles. The robot is also designed to keep track of obstacles the robot has bumped into [paragraph 323], so the locations that contain obstacles can refer to collisions).
	Gutmann in combination with Farlow, He, and Schnittman teaches wherein when the Y matrix can show that one variable represents a collision. However, the combination of references is silent to the specifics of applying a mathematical formula for when the Y matrix = [1,0,0,0,0], the N represents the first collision. Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving wherein when the Y matrix can show that one variable represents a collision as taught by Gutmann. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann et al. US 20130138247 A1 (“Gutmann”) in combination with Farlow et al. US 20150158182 A1 (“Farlow”), He et al., US 20190104908 A1 (“He”), and Schnittman US 20190072963 A1 (“Schnittman”) as applied to claim 1 above, and further in view of Taguchi et al. US 20030233198 A1 (“Taguchi”).
	Regarding Claim 5. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann does not teach:
	wherein the Mahalanobis distance calculation method comprises following steps: 
	predetermining a value A as a vector or a matrix, and then AT represents a transposition of the value A; 
	setting data from X1, X2 to Xm as m data individuals, wherein Xt-(X11, X12 to Xin), i= 1, 2 to m, and n is a number of attributes of a data individual Xf, and then a data population represents as X=(X1, X2, X3 to Xm)T. 
	However, Taguchi teaches:
	wherein the Mahalanobis distance calculation method comprises following steps: 
	predetermining a value A as a vector or a matrix, and then AT represents a transposition of the value A; 
	setting data from X1, X2 to Xm as m data individuals, wherein Xt-(X11, X12 to Xin), i= 1, 2 to m, and n is a number of attributes of a data individual Xf, and then a data population represents as X = (X1, X2, X3 to Xm)T (Teaches A as a square matrix and an adjoint matrix obtained by replacing each element of A with its own cofactor and transposing the result [paragraph 62]. The value of determinant can be obtained by using other rows or any column of the matrix [paragraph 57]. The same value of determinant can be obtained by using any rows or column of the matrix. The determinant of the square matrix can be written as: det.A=ai1Ai1+ai2Ai2+…+ainAin along any row index I, where i=1, 2, …n, where n is the number of rows or columns in a data population). 
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann in combination with Farlow with wherein the Mahalanobis distance calculation method comprises following steps: predetermining a value A as a vector or a matrix, and then AT represents a transposition of the value A; setting data from X1, X2 to Xm as m data individuals, wherein Xt-(X11, X12 to Xin), i= 1, 2 to m, and n is a number of attributes of a data individual Xf, and then a data population represents as X=(X1, X2, X3 to Xm)T as taught by Taguchi because calculating the Mahalanobis distance requires at least one number of attributes of a data population, and while Gutmann does not expressly spell this out, it would still be obvious to one of ordinary skill in the art that the matrix, transposition matrix, data individuals, and attributes of a data individual are part of the Mahalanobis distance calculation method.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann et al. US 20130138247 A1 (“Gutmann”) in combination with Farlow et al. US 20150158182 A1 (“Farlow”), He et al., US 20190104908 A1 (“He”), and Schnittman US 20190072963 A1 (“Schnittman”) as applied to claim 1 above, and further in view of Ziegler et al. US 20170049286 A1 (“Ziegler”).
	Regarding Claim 6. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann also teaches:
	A control driving circuit unit configured to control an operation of the driving wheel assembly and receive a Pulse Width Modulation (PWM) control signal from the controller (In one embodiment, pulse width modulation can be used for the modulation frequency of a projector that encodes information and transmits a message that can be detected and extracted by the camera and the signal processing unit [paragraph 398]), and a multi-axis gyroscope is electrically connected with the controller (The controller of the robot is configured to detect motion with a gyroscope [Claim 20], meaning that the controller is in electronic communication with the gyroscope). 
	Gutmann does not teach:
	wherein the sweeping robot comprises a main body of the sweeping robot, a power source, the controller, a data storage configured to store data information, a wireless communication transmission unit configured to communicate and connect with an external mobile terminal, and a water tank configured to storage water, the power source, the data storage, the wireless communication transmission unit, and the water tank are disposed inside the main body of the sweeping robot; a side brush assembly and a left-right driving wheel assembly are disposed on the lower part of the main body of the sweeping robot; a left-right wheel control driving circuit unit configured to control an operation of the left-right driving wheel assembly and receive a control signal from the controller, a left-right wheel speed detection circuit unit configured to detect an operation speed of the left-right driving wheel assembly in real time, and a side brush driving circuit unit configured to control an operation of the side brush assembly are respectively disposed inside the main body of the sweeping robot; the data storage, the wireless communication transmission unit, the left-right wheel control driving circuit unit, the left-right speed detection circuit unit, the side brush driving circuit unit, and a gyroscope assembly are electrically connected with the controller.
	However, Ziegler teaches:
	wherein the sweeping robot comprises a main body of the sweeping robot (A surface treatment robot that includes a robot body [paragraph 46]), a power source (A power module is included on an autonomous cleaning robot that delivers electrical power to all of the major robot subsystems [paragraph 133]), the controller, a data storage configured to store data information (A memory is included on a master control module along with a data processor for storing program steps and other digital data [paragraph 132]), a wireless communication transmission unit configured to communicate and connect with an external mobile terminal (The robot may include an interface module that is interconnected to an external device [paragraph 134]. An interface module element may be configured for one or two way communications over a wireless network), and a water tank configured to storage water (An autonomous cleaning robot that includes an integrated liquid storage container/tanks, including a tank portion to store a supply of cleaning fluid and deliver the fluid to a liquid applicator [paragraph 23]), the power source, the data storage, the wireless communication transmission unit, and the water tank are disposed inside the main body of the sweeping robot (The liquid storage tank can be attached to the robot body [paragraph 24]); a side brush assembly and a left-right driving wheel assembly are disposed on the lower part of the main body of the sweeping robot (A scrubbing element, scrub brush, wiper, or wipe cloth attached to the chassis aft of the smearing element or spreader brush for scrubbing the surface across the cleaning width [paragraph 35]. FIG. 48 shows the robot having left and right drive wheels positioned on the aft bottom portion of the chassis); a left-right wheel control driving circuit unit configured to control an operation of the left-right driving wheel assembly and receive a control signal from the controller (FIG. 47 depicts a mobile robot having left and right drive wheels positioned along a central diameter of the chassis. The master control module controls the motor drive subsystem [paragraph 20]), a left-right wheel speed detection circuit unit configured to detect an operation speed of the left-right driving wheel assembly in real time (Two sensors may provide profile over time of the wheel rotation and provide speed and limited odometry information. Accordingly, the assembly with the member and sensors may act as a speed sensor [paragraph 279]), and a side brush driving circuit unit configured to control an operation of the side brush assembly are respectively disposed inside the main body of the sweeping robot (In some embodiments, the surface cleaning apparatus further comprises a motive drive subsystem controlled by a master control module and power by a power module, each attached to the chassis, for autonomously transporting the surface cleaning apparatus over the surface [paragraph 35]); the data storage, the wireless communication transmission unit, the left-right wheel control driving circuit unit, the left-right speed detection circuit unit, and the side brush driving circuit unit are electrically connected with the controller (A memory is included on the master control module along with a data processor for storing program steps and other digital data [paragraph 132]. The robot may include an interface module that is interconnected to an external device [paragraph 134]. An interface module element may be configured for one or two way communications over a wireless network. A scrubbing element, scrub brush, wiper, or wipe cloth attached to the chassis aft of the smearing element or spreader brush for scrubbing the surface across the cleaning width [paragraph 35]. FIG. 48 shows the robot having left and right drive wheels positioned on the aft bottom portion of the chassis. FIG. 4 shows how the master control unit at 300 is connected to the sensor module (which includes the speed sensor of paragraph 279]), power module, wet clean module, interface module, transport module, and liquid storage. Each left and right drive module is also attached to the chassis via the transport drive at 900 [paragraph 237]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann in combination with Farlow with wherein the sweeping robot comprises a main body of the sweeping robot, a power source, the controller, a data storage configured to store data information, a wireless communication transmission unit configured to communicate and connect with an external mobile terminal, and a water tank configured to storage water, the power source, the data storage, the wireless communication transmission unit, and the water tank are disposed inside the main body of the sweeping robot; a side brush assembly and a left-right driving wheel assembly are disposed on the lower part of the main body of the sweeping robot; a left-right wheel control driving circuit unit configured to control an operation of the left-right driving wheel assembly and receive a control signal from the controller, a left-right wheel speed detection circuit unit configured to detect an operation speed of the left-right driving wheel assembly in real time, and a side brush driving circuit unit configured to control an operation of the side brush assembly are respectively disposed inside the main body of the sweeping robot; the data storage, the wireless communication transmission unit, the left-right wheel control driving circuit unit, the left-right speed detection circuit unit, the side brush driving circuit unit, and a gyroscope assembly are electrically connected with the controller as taught by Ziegler so as to allow a controller to communicate with all of the components of the robot that are necessary to perform the cleaning robot’s operations.
	Gutmann also does not teach:
	The multi-axis gyroscope is a six-axis gyroscope.
	However, He teaches:
	The multi-axis gyroscope is a six-axis gyroscope (A cleaning robot that can acquire an inclined angle through a six-axis gyroscope [paragraph 84]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann with the multi-axis gyroscope is a six-axis gyroscope as taught He in part because Gutmann does not specify the number of axis for its multi-axis gyroscope, but also to get accurate readings when the robot moves at an inclined plane.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann et al. US 20130138247 A1 (“Gutmann”) in combination with Farlow et al. US 20150158182 A1 (“Farlow”), He et al., US 20190104908 A1 (“He”), and Schnittman US 20190072963 A1 (“Schnittman”) as applied to claim 1 above, and further in view of Atzori et al. US 20180052177 A1 (“Atzori”).
	Regarding Claim 7. Gutmann in combination with Farlow, He, and Schnittman teaches the sweeping robot obstacle avoidance treatment method based on free move technology according to claim 1. 
	Gutmann does not teach:
	wherein in the step 3, performing the data classification on the collected data points by the Mahalanobis distance calculation method and the sample comparison method comprises following steps: 
	a. collecting a large amount of original data and performing classification on the large amount of the original data; 
	b. obtaining a centroid matrix of each category by a statistic package for social science (SPSS); 
	c. calculating a mahalanobis distance between target data and the centroid matrix of each category, and a minimum mahalanobis distance belongs to a target category.
	However, Atzori teaches:
	wherein in the step 3, performing the data classification on the collected data points by the Mahalanobis distance calculation method and the sample comparison method comprises following steps: 
	a. collecting a large amount of original data and performing classification on the large amount of the original data (Samples are collected from patients in a data analysis method [paragraph 37], and samples of data from different groups are classified into different groups based on responses to stimuli); 
	b. obtaining a centroid matrix of each category by a statistic package for social science (SPSS) (A matrix containing the concentrations of the discriminant metabolites for each patient belonging to the three classes was analyzed with SPSS in order to obtain the analysis of variance with different tests [paragraph 49]. “Each patient” can be read as “each category” for the dataset); 
	c. calculating a mahalanobis distance between target data and the centroid matrix of each category, and a minimum mahalanobis distance belongs to a target category (A Mahalanobis distance of each sample from the centroid of the group considered as a control group is used in the analysis field for different purposes [paragraph 54]).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Gutmann in combination with Farlow with wherein in the step 3, performing the data classification on the collected data points by the Mahalanobis distance calculation method and the sample comparison method comprises following steps: a. collecting a large amount of original data and performing classification on the large amount of the original data; 	b. obtaining a centroid matrix of each category by a statistic package for social science (SPSS); c. calculating a mahalanobis distance between target data and the centroid matrix of each category, and a minimum mahalanobis distance belongs to a target category as taught by Atzori so as to allow the robot to classify the collected data, form a centroid matrix as a control group, and calculate the Mahalanobis distance included in claim 1, using a minimum distance to ensure that the target category is a predetermined distance away from the control group. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664